Exhibit 4.1 WACHOVIA AUTO LOAN OWNER TRUST 2007-1, as Issuer, and U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee INDENTURE Dated as of June 1, 2007 $384,000,000 5.3372% ClassA-1 Asset Backed Notes $613,000,000 5.36% ClassA-2 Asset Backed Notes $200,000,000 5.29% Class A-3a Asset Backed Notes $518,000,000 LIBOR plus 0.02% ClassA-3b Asset Backed Notes $75,000,000 5.38% ClassBAsset Backed Notes $80,000,000 5.45% ClassCAsset Backed Notes $80,000,000 5.65% ClassDAsset Backed Notes $50,000,000 6.92% ClassEAsset Backed Notes CROSS REFERENCE TABLE* TIA Section Indenture Section 310 (a)(1) 6.11 (a)(2) 6.11 (a)(3) 6.10; 6.11 (a)(4) N.A.** (a)(5) 6.11 (b) 6.08; 6.11 (c) N.A. 311 (a) 6.12 (b) 6.12 (c) N.A. 312 (a) 7.01 (b) 7.02 (c) 7.02 313 (a) 7.04 (b)(1) 7.04 (b)(2) 7.04 (c) 7.04; 11.05 (d) 7.04 314 (a) 3.09; 7.03 (b) 3.06; 11.15 (c)(1) 11.01 (c)(2) 11.01 (c)(3) 11.01 (d) 11.01 (e) 11.01 (f) 11.01 315 (a) 6.01 (b) 6.05; 11.01 (c) 6.01 (d) 6.01 (e) 5.13 316 (a) 1.01 (a)(1)(A) 5.11 (a)(1)(B) 5.12 (a)(2) N.A. (b) 5.07 (c) N.A. 317 (a)(1) 5.03 (a)(2) 5.03 (b) 3.03 318 (a) 11.07 *This Cross Reference Table shall not, for any purpose, be deemed to be part of this Indenture. **N.A. means Not Applicable. i TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01.Definitions 2 Section 1.02.Incorporation by Reference of Trust Indenture Act 17 Section 1.03.Interpretive Provisions 18 ARTICLE TWO THE NOTES Section 2.01.Form 19 Section 2.02.Execution, Authentication and Delivery 19 Section 2.03.Temporary Notes 20 Section 2.04.Tax Treatment 20 Section 2.05.Registration; Registration of Transfer and Exchange 20 Section 2.06.Mutilated, Destroyed, Lost or Stolen Notes 22 Section 2.07.Persons Deemed Owner 23 Section 2.08.Payment of Principal and Interest 23 Section 2.09.Cancellation 29 Section 2.10.Book-Entry Notes 29 Section 2.11.Notices to Clearing Agency 30 Section 2.12.Definitive Notes 30 Section 2.13.Release of Collateral 31 Section 2.14.Employee Benefit Plans 31 Section 2.15.Authenticating Agents 32 Section 2.16.Calculation Agent 32 ARTICLE THREE COVENANTS Section 3.01.Payment of Principal and Interest 34 Section 3.02.Maintenance of Office or Agency 34 Section 3.03.Money for Payments to be Held in Trust 34 Section 3.04.Existence 36 Section 3.05.Protection of Trust Estate 36 Section 3.06.Opinions as to Trust Estate 36 Section 3.07.Performance of Obligations; Servicing of Receivables 37 Section 3.08.Negative Covenants 39 Section 3.09.Annual Statement as to Compliance 40 Section 3.10.Issuer May Consolidate, etc., Only on Certain Terms 40 i Page Section 3.11.Successor or Transferee 42 Section 3.12.No Other Business 42 Section 3.13.No Borrowing 42 Section 3.14.Master Servicer’s Obligations 42 Section 3.15.Guarantees, Loans, Advances and Other Liabilities 42 Section 3.16.Capital Expenditures 42 Section 3.17.Removal of Administrator 42 Section 3.18.Restricted Payments 42 Section 3.19.Notice of Events of Default 43 Section 3.20.Further Instruments and Acts 43 Section 3.21.Compliance with Laws 43 Section 3.22.Amendments of Sale and Servicing Agreement and Trust Agreement 43 ARTICLE FOUR SATISFACTION AND DISCHARGE Section 4.01.Satisfaction and Discharge of Indenture 44 Section 4.02.Satisfaction, Discharge and Defeasance of the Notes 45 Section 4.03.Application of Trust Money 46 Section 4.04.Repayment of Monies Held by Paying Agent 46 ARTICLE FIVE EVENTS OF DEFAULT; REMEDIES Section 5.01.Events of Default 47 Section 5.02.Acceleration of Maturity; Rescission and Annulment 48 Section 5.03.Collection of Indebtedness and Suits for Enforcement by Indenture Trustee 49 Section 5.04.Remedies 51 Section 5.05.Optional Preservation of the Receivables 52 Section 5.06.Limitation of Suits 52 Section 5.07.Unconditional Rights of Noteholders to Receive Principal and Interest 53 Section 5.08.Restoration of Rights and Remedies 53 Section 5.09.Rights and Remedies Cumulative 53 Section 5.10.Delay or Omission Not a Waiver 53 Section 5.11.Control by Noteholders of the Controlling Class 53 Section 5.12.Waiver of Past Defaults 54 Section 5.13.Undertaking for Costs 54 Section 5.14.Waiver of Stay or Extension Laws 55 Section 5.15.Action on Notes 55 Section 5.16.Performance and Enforcement of Certain Obligations 55 ii Page ARTICLE SIX THE INDENTURE TRUSTEE Section 6.01.Duties of Indenture Trustee 57 Section 6.02.Rights of Indenture Trustee 58 Section 6.03.Individual Rights of Indenture Trustee 59 Section 6.04.Indenture Trustee’s Disclaimer 59 Section 6.05.Notice of Defaults 59 Section 6.06.Reports by Indenture Trustee to Noteholders 59 Section 6.07.Compensation and Indemnity 59 Section 6.08.Replacement of Indenture Trustee 60 Section 6.09.Successor Indenture Trustee by Merger 61 Section 6.10.Appointment of Co-Trustee or Separate Trustee 62 Section 6.11.Eligibility; Disqualification 63 Section 6.12.Preferential Collection of Claims AgainstIssuer 64 Section 6.13.Representations and Warranties of Indenture Trustee 64 ARTICLE SEVEN NOTEHOLDERS’ LISTS AND REPORTS Section 7.01.Issuer to Furnish Indenture Trustee Names and Addresses of Noteholders 65 Section 7.02.Preservation of Information; Communications, Reports and Certain Documents to Noteholders 65 Section 7.03.Reports by Issuer 65 Section 7.04.Reports by Indenture Trustee 66 ARTICLE EIGHT ACCOUNTS, DISBURSEMENTS AND RELEASES Section 8.01.Collection of Money 67 Section 8.02.Accounts 67 Section 8.03.General Provisions Regarding Accounts 68 Section 8.04.Release of Trust Estate 68 Section 8.05.Opinion of Counsel 69 ARTICLE NINE SUPPLEMENTAL INDENTURES Section 9.01.Supplemental Indentures Without Consent of Noteholders 70 Section 9.02.Supplemental Indentures With Consent of Noteholders 71 iii Page Section 9.03.Execution of Supplemental Indentures 73 Section 9.04.Effect of Supplemental Indenture 73 Section 9.05.Conformity with Trust Indenture Act 73 Section 9.06.Reference in Notes to Supplemental Indentures 73 ARTICLE TEN REDEMPTION OF NOTES Section 10.01.Redemption 75 Section 10.02.Form of Redemption Notice 75 Section 10.03.Notes Payable on Redemption Date 76 ARTICLE ELEVEN MISCELLANEOUS Section 11.01.Compliance Certificates and Opinions, etc. 77 Section 11.02.Form of Documents Delivered to Indenture Trustee 78 Section 11.03.Acts of Noteholders 79 Section 11.04.Notices, etc., to Indenture Trustee, Issuer, Depositor, Swap Counterparty and Rating Agencies 80 Section 11.05.Notices to Noteholders; Waiver 81 Section 11.06.Alternate Payment and Notice Provisions 81 Section 11.07.Conflict with Trust Indenture Act 81 Section 11.08.Effect of Headings and Table of Contents 82 Section 11.09.Successors and Assigns 82 Section 11.10.Severability 82 Section 11.11.Benefits of Indenture; Third Party Beneficiaries 82 Section 11.12.Legal Holidays 82 Section 11.13.GOVERNING LAW 82 Section 11.14.Counterparts 82 Section 11.15.Recording of Indenture 82 Section 11.16.Trust Obligation 83 Section 11.17.No Petition 83 Section 11.18.Inspection 83 Section 11.19.Subordination Agreement 83 Section 11.20.Security Interest Matters 84 Section 11.21.Obligations with Respect to the Swap Counterparty 84 EXHIBITS ExhibitA – Form of Notes A-1 iv This Indenture, dated as of June 1, 2007, is between Wachovia Auto Loan Owner Trust 2007-1, a Delaware statutory trust (the “Issuer”), and U.S.Bank National Association, a national banking association, not in its individual capacity but solely as trustee (the “Indenture Trustee”). Each party agrees as follows for the benefit of the other party and for the equal and ratable benefit of the holders of the Issuer’s 5.3372% ClassA-1 Asset Backed Notes (the “ClassA-1 Notes”), 5.36% ClassA-2 Asset Backed Notes (the “ClassA-2 Notes”), 5.29% Class A-3a Asset Backed Notes (the “Class A-3a Notes”), LIBOR plus 0.02% ClassA-3b Asset Backed Notes (the “ClassA-3b Notes” and, together with the Class A-3a Notes, the “Class A-3 Notes”), 5.38% ClassB Asset Backed Notes (the “ClassB Notes”), 5.45% ClassC Asset Backed Notes (the “ClassC Notes”),5.65% ClassD Asset Backed Notes (the “ClassD Notes”) and 6.92% Class E Asset Backed Notes (the Class E Notes and, together with the ClassA-1 Notes, the ClassA-2 Notes, the ClassA-3 Notes,the ClassB Notes, the ClassC Notes and the Class D Notes, the “Notes”): GRANTING CLAUSE The Issuer hereby Grants to the Indenture Trustee on the Closing Date, on behalf of and for the benefit of (a) the Noteholders and (b) the Swap Counterpartyto secure the obligations of the Issuer to the Swap Counterparty under the Swap Agreement, without recourse, all of the Issuer’s right, title and interest in, to and under, whether now owned or existing or hereafter acquired or arising, (i)the Receivables, (ii)all amounts due and collected on or in respect of the Receivables (including proceeds of the repurchase of Receivables by the Seller pursuant to the Receivables Purchase Agreement) after the Cutoff Date, (iii)the security interests in the Financed Vehicles granted by the Obligors pursuant to the Receivables, (iv)all proceeds from claims on and refunds of premiums of any physical damage or theft insurance policies and extended warranties covering the Financed Vehicles and any proceeds and refunds of premiums of any credit life or credit disability insurance policies relating to the Receivables, the Financed Vehicles or the Obligors, (v)the Receivable Files, (vi)the Collection Account, the Note Payment Account, the Reserve Fund, and all amounts, securities, Financial Assets, investments and other property deposited in or credited to any of the foregoing and all proceeds thereof, (vii)all rights of the Depositor under the Receivables Purchase Agreement, including the right to require the Seller to repurchase Receivables from the Depositor, (viii)any proceeds of Dealer Recourse, (ix)all rights of the Issuer under the Sale and Servicing Agreement, including the right to require the Seller to repurchase or the Master Servicer to purchase Receivables from the Issuer, (x)the right to realize upon any property (including the right to receive future Net Liquidation Proceeds and Recoveries) that shall have secured a Receivable and have been repossessed by or on behalf of the Issuer, (xi)all of the Issuer’s rights and benefits under the First Tier Assignmentand the Swap Agreement (but none of its obligations or burdens) and (xii)all present and future claims, demands, causes of action and choses in action in respect of any or all of the foregoing, and all payments on or under and all proceeds of every kind and nature whatsoever in respect of any or all of the foregoing, including all proceeds of the conversion thereof, voluntary or involuntary, into cash or other liquid property, all accounts, accounts receivable, general intangibles, chattel paper, documents, money, investment property, deposit accounts, notes, drafts, acceptances, letters of credit, letter of credit rights, Insurance Proceeds, condemnation awards, rights to payment of any and every kind and other forms of obligations and receivables, instruments and other property which at any time constitute all or part of or are included in the proceeds of any of the foregoing (collectively, the “Collateral”). The foregoing Grant is made in trust to secure the payment of principal and interest on, and any other amounts owing in respect of, the Notes and amounts owed by the Issuer to the Swap Counterparty pursuant to the Swap Agreement, equally and ratably without prejudice, priority or distinction, and to secure compliance with the provisions of this Indenture, all as provided in this Indenture. The Indenture Trustee, as Indenture Trustee on behalf of the Noteholders, acknowledges such Grant, accepts the trusts under this Indenture in accordance with the provisions of this Indenture and agrees to perform its duties as required in this Indenture to the best of its ability to the end that the interests of the Noteholders may be adequately and effectively protected. ARTICLE ONE DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01.Definitions. (a)Whenever used in this Indenture, the following words and phrases, unless the context otherwise requires, shall have the following meanings. “60+ Day Receivable Delinquency Rate” means, with respect to any Collection Period and the related Distribution Date, the percentage equivalent of a fraction, the numerator of which is equal to the aggregate Principal Balance of Receivables as of the last day of such Collection Period that are delinquent in the amount of at least three Monthly Payments (but are not Defaulted Receivables) as of the last day of such Collection Period and the denominator of which is the Pool Balance as of the last day of such Collection Period. “Accounts” has the meaning specified in the Sale and Servicing Agreement. “Act” has the meaning specified in Section11.03(a). “Additional Servicing Fee” means, for any Collection Period, if a Successor Master Servicer is appointed pursuant to Section7.02 of the Sale and Servicing Agreement, the amount, if any, by which (i)thecompensation payable to such Successor Master Servicer for such Collection Period exceeds (ii)the Monthly Servicing Fee for such Collection Period. “Administration Agreement” means the administration agreement, dated as of June 1, 2007 among the Administrator, the Issuer, the Depositor and the Indenture Trustee. “Administrator” means Wachovia Bank, in its capacity as administrator under the Administration Agreement, and its successors in such capacity. “Affiliate” has the meaning specified in the Sale and Servicing Agreement. 2 “Aggregate Principal Distributable Amount” means, with respect to any Distribution Date, the Priority Principal Distributable Amount, the Secondary Principal Distributable Amount, the Third Principal Distributable Amount, the Fourth Principal Distributable Amount, the Fifth Principal Distribution Amount and the Regular Principal Distributable Amount. “Authenticating Agent” has the meaning specified in Section2.15. “Authorized Officer” means, with respect to the Issuer, any officer of the Owner Trustee who is authorized to act for or on behalf of the Owner Trustee in matters relating to the Issuer and who is identified on the list of Authorized Officers delivered by the Owner Trustee to the Indenture Trustee on the Closing Date (as such list may be modified or supplemented from time to time thereafter) and, for so long as the Administration Agreement is in effect, any Assistant Vice President or more senior officer of the Administrator who is authorized to act for the Administrator in matters relating to the Issuer and to be acted upon by the Administrator pursuant to the Administration Agreement and who is identified on the list of Authorized Officers delivered by the Administrator to the Indenture Trustee on the Closing Date (as such list may be modified or supplemented from time to time thereafter). “Available Collections” has the meaning specified in the Sale and Servicing Agreement. “Available Funds” has the meaning specified in the Sale and Servicing Agreement. “Basic Documents” has the meaning specified in the Sale and Servicing Agreement. “Benefit Plan” means (i)employee benefit plans (as defined in Section3(3) of ERISA) that are subject to TitleI of ERISA, (ii)plans described in Section4975(e)(1) of the Code, including individual retirement accounts or Keogh Plans that are not exempt under Section4975(g) of the Code, and (iii)any entities whose underlying assets include plan assets by reason of a plan’s investment in such entities. “Book-Entry Notes” means a beneficial interest in the Class A Notes, the Class B Notes, the Class C Notes or the Class D Notes, ownership and transfers of which shall be made through book entries by a Clearing Agency as described in Section2.10. “Business Day” has the meaning specified in the Sale and Servicing Agreement. “Calculation Agent” has the meaning specified in Section 2.16. “Certificate Payment Account” has the meaning specified in the Sale and Servicing Agreement. “Certificateholder” has the meaning specified in the Trust Agreement. “Class” means a class of Notes, which may be the ClassA-1 Notes, the ClassA-2 Notes, the ClassA-3 Notes, the ClassB Notes, the ClassC Notes, the ClassD Notes or the Class E Notes, as the context may require. 3 “ClassA Noteholder” means the Person in whose name a ClassA Note is registered in the Note Register. “ClassA Notes” means the ClassA-1 Notes, the ClassA-2 Notesand the ClassA-3 Notes. “Class A-1 Final Scheduled Distribution Date” means the June, 20 2008 Distribution Date. “ClassA-1 Interest Rate” means 5.3372% per annum (computed on the basis of the actual number of days in the related Interest Period divided by 360). “ClassA-1 Notes” means the 5.3372% ClassA-1 Asset Backed Notes, substantially in the form of ExhibitA. “ClassA-2 Final Scheduled Distribution Date” means the July 20, 2010Distribution Date. “ClassA-2 Interest Rate” means 5.36% per annum (computed on the basis of a 360-day year consisting of twelve 30-day months). “ClassA-2 Notes” means the 5.36% ClassA-2 Asset Backed Notes, substantially in the form of ExhibitA. “ClassA-3 Notes” means the ClassA-3a Notes and the ClassA-3b Notes. “ClassA-3a Final Scheduled Distribution Date” means the April 20, 2012Distribution Date. “ClassA-3a Interest Rate” means 5.29% per annum (computed on the basis of a 360-day year consisting of twelve 30-day months). “ClassA-3a Notes” means 5.29% ClassA-3a Asset Backed Notes, substantially in the form of ExhibitA. “ClassA-3b Final Scheduled Distribution Date” means the April 20, 2012Distribution Date. “ClassA-3b Interest Rate” means LIBOR plus 0.02% per annum (computed on the basis of the actual number of days in the related Interest Period divided by 360). “ClassA-3b Notes” means the LIBOR plus 0.02% ClassA-3b Asset Backed Notes, substantially in the form of ExhibitA. “ClassB Final Scheduled Distribution Date” means the July 20, 2012Distribution Date. “ClassB Interest Rate” means 5.38% per annum (computed on the basis of a 360-day year consisting of twelve 30-day months). 4 “ClassB Noteholder” means the Person in whose name a ClassB Note is registered in the Note Register. “ClassB Notes” means the 5.38% ClassB Asset Backed Notes, substantially in the form of ExhibitA. “ClassC Final Scheduled Distribution Date” means the October 22, 2012Distribution Date. “ClassC Interest Rate” means 5.45% per annum (computed on the basis of a 360-day year consisting of twelve 30-day months). “ClassC Noteholder” means the Person in whose name a ClassC Note is registered in the Note Register. “ClassC Notes” means the 5.45% ClassC Asset Backed Notes, substantially in the form of ExhibitA. “ClassD Final Scheduled Distribution Date” means the February 20, 2013Distribution Date. “ClassD Interest Rate” means 5.65% per annum (computed on the basis of a 360-day year consisting of twelve 30-day months). “ClassD Noteholder” means the Person in whose name a ClassD Note is registered in the Note Register. “ClassD Notes” means the 5.65% ClassD Asset Backed Notes, substantially in the form of ExhibitA. “ClassE Final Scheduled Distribution Date” means the January 20, 2015Distribution Date. “ClassE Interest Rate” means 6.92% per annum (computed on the basis of a 360-day year consisting of twelve 30-day months). “ClassE Noteholder” means the Person in whose name a ClassE Note is registered in the Note Register. “ClassE Notes” means the 6.92% ClassE Asset Backed Notes, substantially in the form of ExhibitA. “Clearing Agency” means an organization registered as a “clearing agency” pursuant to Section17A of the Exchange Act, which initially shall be The Depository Trust Company. “Clearing Agency Custodian” means the Indenture Trustee, as custodian for the Clearing Agency. 5 “Clearing Agency Participant” means a broker, dealer, bank, other financial institution or other Person for whom from time to time a Clearing Agency effects book-entry transfers and pledges of securities deposited with the Clearing Agency. “Closing Date” means June 7, 2007. “Code” means the Internal Revenue Code of 1986 and the Treasury Regulations promulgated thereunder. “Collateral” has the meaning specified in the Granting Clause of this Indenture. “Collection Account” has the meaning specified in the Sale and Servicing Agreement. “Collection Period” means, with respect to any Distribution Date, the immediately preceding calendar month (or, in the case of the first Collection Period, the period from but excluding theCutoff Date to and including the last day of the month immediately preceding the month in which the first Distribution Date occurs). “Commission”has the meaning specified in the Sale and Servicing Agreement. “Controlling Class” means the ClassA Notes so long as any ClassA Notes are Outstanding and thereafter the ClassB Notes so long as any ClassB Notes are Outstanding and thereafter the ClassC Notes so long as any ClassC Notes are Outstanding and thereafter the ClassD Notes so long as any ClassD Notes are Outstanding and thereafter the ClassE Notes so long as any ClassE Notes are Outstanding. “Corporate Trust Office” means the principal office of the Indenture Trustee at which at any particular time its corporate trust business shall be administered, which office at the date of execution of this Indenture is located at 60 Livingston Avenue, EP MN WS3D, St. Paul Minnesota 55107, Attention: Structured Finance
